Case 3:17-cv-03226-MAS-DEA Document 55-111 Filed 09/06/19 Page 1 of 2 PageID: 1547




   STORZER & ASSOCIATES, P.C.
   Sieglinde K. Rath (SR7208)
   Roman P. Storzer, admitted pro hac vice
   Robert L. Greene, admitted pro hac vice
                                             9433 Common Brook Road, Suite 208
                                             Owings Mills, MD 21117
   Tel: 202.857.9766
   Fax: 202.315.3996
   Counsel for Plaintiffs

   WILENTZ, GOLDMAN & SPITZER, P.A.
   Donna M. Jennings (DJ7790)
   90 Woodbridge Center Drive
   Post Office Box 10
   Woodbridge, New Jersey 07095
   Co-Counsel for Plaintiff WR Property LLC


                            IN THE UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY


    AGUDATH ISRAEL OF AMERICA, a New
    York non-profit corporation, and WR
    PROPERTY LLC, a New Jersey limited                 Civ. No. 3:17-CV-03226
    liability company,

                               Plaintiffs,

    v.

    TOWNSHIP OF JACKSON, NEW JERSEY,
    MICHAEL REINA, ROBERT NIXON,
    HELENE SCHLEGEL, JEFFREY PURPURO,
    WILLIAM CAMPBELL, and KENNETH
    PIESLAK,

                               Defendants.
Case 3:17-cv-03226-MAS-DEA Document 55-111 Filed 09/06/19 Page 2 of 2 PageID: 1548



                               ORDER ENJOINING DEFENDANTS

          This matter having been opened to the Court by the filing of a Motion for a Preliminary

   Injunction and supporting papers by the Plaintiffs in this matter, and the Court having considered

   the same and for other good cause shown,

          It is HEREBY ORDERED that:

          1.       Defendants, TOWNSHIP OF JACKSON, NEW JERSEY, MICHAEL REINA,

   ROBERT NIXON, HELENE SCHLEGEL, JEFFREY PURPURO, WILLIAM CAMPBELL, and

   KENNETH PIESLAK, are hereby enjoined from enforcement and application of Ordinances 03-

   17, 04-17 and 20-17.

          2.      Defendants, TOWNSHIP OF JACKSON, NEW JERSEY, MICHAEL REINA,

   ROBERT NIXON, HELENE SCHLEGEL, JEFFREY PURPURO, WILLIAM CAMPBELL, and

   KENNETH PIESLAK, are hereby enjoined from monitoring, surveilling, targeting, harassing and

   interfering with the constitutionally protected right of the Orthodox Jewish residents of the

   Township of Jackson to the free exercise of religious beliefs within the privacy of their own homes

   for the gathering of people for religious services.




                                                 _______________________________________
                                                 Michael A. Shipp, United States District Judge
